               Case 5:17-cv-01343-F Document 172 Filed 10/10/19 Page 1 of 1

                                       UNITED STATE DISTRICT COURT
                                      WESTERN DISTRICT OF OKLAHOMA
                                                    ADR REPORT
        File Electronically at ADR Documents – ADR Report by Mediator/Evaluator
Case Number and Name:
Name of Mediator/Evaluator:
TYPE OF ADR (check one):                                       Mediation                       Early Neutral Evaluation
ADR Session Held or to be Held:
Additional Session Held (if any):
Results of Referral to ADR:
          Case settled before ADR
          Case settled at ADR session
          Case did not settle
          Case will not be heard – Reason:
          Case settled in part – Explain:
          Parties Request Administrative Closing Order for                               days
          Other – Explain:
          Counsel were requested to notify court if case settled or settled in part and to file
          appropriate pleadings.
Did neutral serve pro bono?                                    Yes                  No
Status of litigation when ADR occurred:
          TRO                             Pre-Discovery                                        Partial Discovery
          Full Discovery                  Trial Preparation Commenced                          Other:
Length of ADR session:
Dated:
________________________________                                     or             _____________________________
   Mediator/Evaluator (Attorney Bar #                  )                                        Mediator (Non-Attorney)
                                                                                        I certify that I have the signed original of this
                                                                                        document, which is available for inspection at any
                                                                                        time by the Court or a party to this action

(ATTENTION NEUTRAL: This form is to be FILED ELECTRONICALLY by the neutral immediately upon the conclusion of the
ADR. This form must be completed and filed even if the session did not occur or the neutral is serving privately for any case pending in
this Court. Additional forms may be retrieved from the Court’s website at www.okwd.uscourts.gov)


                                          ONLY THE NEUTRAL IS TO FILE THIS FORM


ADR ADMINISTRATOR c/o Court Clerk
U.S. Courthouse
Room 1210
200 N.W. 4th Street
Oklahoma City, OK 73102
